United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                      August 12, 2020



                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge



Nos. 19-3011 & 19-3125                                  Appeals from the United States
                                                        District Court for the Northern
TYLER N. JAXSON,
                                                        District of Illinois, Western
   Plaintiff-Appellee, Cross-Appellant,                 Division.
        v.
                                                        No. 17 CV 50090
ANDREW SAUL, COMMISSIONER OF SOCIAL SECURITY,           Lisa A. Jensen, Magistrate Judge.
   Defendant-Appellant, Cross-Appellee.




                                          Order

     The Commissioner of Social Security filed on August 7, 2020, a document styled
“PETITION FOR PANEL REHEARING”. It does not seek a change in the judgment,
however, and we treat it as a request to amend the opinion. So understood, the request
is granted, and the opinion of this court issued on June 26, 2020, is amended.